COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judges Annunziata and
            Bumgardner
Argued at Alexandria, Virginia


PAUL E. ALLEN
                                      MEMORANDUM OPINION * BY
v.   Record No. 0584-97-4           JUDGE ROSEMARIE ANNUNZIATA
                                         FEBRUARY 3, 1998
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                  Carleton Penn, Judge Designate
           Elwood Earl Sanders, Jr., Director
           Capital/Appellate Services (Public Defender
           Commission, on briefs), for appellant.

           Marla Graff Decker, Assistant Attorney
           General (Richard Cullen, Attorney General, on
           brief), for appellee.



     Paul E. Allen (appellant) appeals his conviction for

brandishing a firearm on the basis that the court improperly

instructed the jury on the burden of proof for his claim of

self-defense.   Finding no error, we affirm.

     The facts which are material to the issue on appeal follow.

Paul Sweeny (Paul) held a note on appellant's house and

foreclosed on the note when appellant fell substantially behind

in the payments.   Paul gave appellant notice to vacate the house,

and went to inspect the house with his brother, Charles Sweeny

(Charles), and a friend, Dale Toler, on February 8, 1996.   In the

course of trying to conduct the inspection of the house,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
appellant pulled out a handgun and pointed the gun at Paul,

Charles and Toler, and the three fled in their vehicles.

Appellant was charged with brandishing a firearm in violation of

Code § 18.2-282.

     Appellant advanced a defense of self-defense at trial.    He

testified that before Paul and Toler arrived at the house,

Charles approached him with a knife-like object, told him, "I'm

your worst nightmare," and threatened to mutilate him.    Appellant

testified that Paul and Toler arrived at the house in a vehicle

and that he told them to leave.   Appellant stated that he grabbed

a plastic toy pistol from his car and scared Paul, Charles and

Toler away with it.   Appellant stated that the incident left him

"terrified."
     The court instructed the jury to consider the instructions

as a whole.    It also instructed the jury that they should return

a verdict of not guilty unless the Commonwealth proved each

element of the crime beyond a reasonable doubt and that, "There's

no burden on the Defendant to produce any evidence."   The court

also instructed the jury on the law of self-defense:
          If you believe from the evidence that the
          Defendant was without fault in provoking or
          bringing on the difficulty and that the
          Defendant reasonably feared under the
          circumstances as they appeared to him that he
          was in danger of harm, then the Defendant had
          the right to use such force as was reasonably
          necessary to protect himself from threatened
          harm.
                If you further believe that the
          Defendant used no more force than was
          reasonably necessary to protect himself from
          the threatened harm, then you shall find the



                                  2
          Defendant not guilty.


     Appellant asked the court to provide the following

instruction to the jury:
          In relying on a plea of self-defense, there
          is no burden upon Mr. Allen to establish such
          a defense beyond a reasonable doubt, nor even
          by the greater weight of the evidence. If
          after having considered all the evidence, you
          entertain a reasonable doubt whether or not
          Mr. Allen acted in self-defense, you must
          find him not guilty.


The court refused to give the proffered instruction.      The jury

returned a verdict of guilty.
     Appellant contends that the trial court erred in failing to

instruct the jury that he bore no burden to prove self-defense by

a preponderance of the evidence.       "A reviewing court's

responsibility in reviewing jury instructions is 'to see that the

law has been clearly stated and that the instructions cover all

issues which the evidence fairly raises.'"       Darnell v.

Commonwealth, 6 Va. App. 485, 488, 370 S.E.2d 717, 719 (1988)

(quoting Swisher v. Swisher, 223 Va. 499, 503, 290 S.E.2d 856,

858 (1982)).

     Where the evidence supports the theories of both the defense

and the Commonwealth, "the trial judge is required to give

requested instructions covering both theories."       Diffendal v.

Commonwealth, 8 Va. App. 417, 422, 382 S.E.2d 24, 26 (1989)

(citing Jackson v. Commonwealth, 96 Va. 107, 114, 30 S.E. 452,

454 (1898)).   In accordance with this well established principle,

the trial court properly instructed the jury on appellant's


                                   3
theory of self-defense.   In asserting a defense of self-defense,

a defendant has no burden to prove self-defense beyond a

reasonable doubt or even by a preponderance of the evidence.

Hale v. Commonwealth, 165 Va. 808, 814, 183 S.E. 180, 183 (1936).

Rather, a defendant merely "assumes the burden of introducing

evidence of justification or excuse that raises a reasonable

doubt in the minds of the jurors."     McGhee v. Commonwealth, 219
Va. 560, 562, 248 S.E.2d 808, 810 (1978).
     As the court instructed the jury, the jury must "consider

the instructions as a whole and in the light of the evidence

applicable to the issues presented."     Rollston v. Commonwealth,

11 Va. App. 535, 541, 399 S.E.2d 823, 826 (1991).    Before

instructing the jury on the law of self-defense, the court

specifically instructed the jury that, "There's no burden on the

Defendant to produce any evidence."    It also instructed the jury

on the presumption of innocence and the Commonwealth's burden to

prove each element of the crime beyond a reasonable doubt.

Because the trial court correctly instructed the jury on the

precise principle of law requested by the defendant, it properly

refused to give a second instruction on the same principle.
Wilson v. Commonwealth, 25 Va. App. 263, 275, 487 S.E.2d 857, 863

(1997) (citing Cirios v. Commonwealth, 7 Va. App. 292, 303-04,

373 S.E.2d 164, 170 (1988)); Diffendal, 8 Va. App. at 423, 382

S.E.2d at 27 (citing Agostini v. Commonwealth, 136 Va. 658, 663,

116 S.E. 384, 385 (1923)).   Therefore, we affirm appellant's



                                 4
conviction.

                  Affirmed.




              5